DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Response to Election/Restriction received on November 24, 2021. Claims 18, 19, 21-33, and 38 are currently pending. Claims 1-17 have been cancelled. Claims 20 and 34-37 have been withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 18-33 and Species A: Figures 1-15 in the reply filed on November 24, 2021 is acknowledged. It appears that claim 20, specifically the depth gauge gear feature is drawn to non-elected species B. Therefore, claims 20, 34-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 24, 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 19, 23-28, 33, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by W.G. Wells (US Patent 3,397,600).
Regarding claim 18, Wells discloses a surgical drill system (Figure 1) capable of drilling a bore in a bone, the surgical drill system comprising:
a handpiece (10 and 21, Figure 1) comprising a motor (13, Col. 2, line 2) and a chuck (14, Col. 2, line 2) coupled to said motor capable of releasably holding a drill bit to the motor so the drill bit can be rotated by the motor, the handpiece defining a lumen (opening that receives 24, Figure 3);
a telescoping member (24, Figure 3) having a proximal end and a distal end opposite to the proximal end (Figure 3), the telescoping member capable of being coupled to the handpiece such that the telescoping member is slidable within the lumen (portion 21) of the handpiece;
a tissue protector (34, Figure 3) having a proximal end and a distal end opposite to the proximal end (Figure 3), the tissue protector defining an interior passage (36 and 37, Figure 3), the interior passage being larger than the drill bit such that the tissue protector can slide relative to the drill bit along a length of the drill bit as the bore is formed by the drill bit (Figure 3), the distal end of the tissue protector is capable of abutting a proximal side of the bone to be drilled, the tissue protector is coupled to the 
a spring (29, Figure 3) biasing the telescoping member in a distal direction relative to the motor; and
a depth gauge (26a, Col. 2, lines 47-51) capable of sensing linear movement of the telescoping member. 
Regarding claim 19, Wells discloses the surgical drill system of claim 18, wherein the telescoping member comprises a rack having a plurality of teeth (Figure 3 depicts a plurality of teeth found within the internal channel of 24).
Regarding claim 23, Wells discloses the surgical drill system of claim 18, wherein the motor comprises a motor shaft (along the arrow 4, Figure 3), and the spring biases the telescoping member in the distal direction relative to the motor shaft (see Figure 3).
Regarding claim 24, Wells discloses the surgical drill system of claim 18, wherein the telescoping member is a sleeve (i.e. configured to receive 30, Figure 3).
Regarding claim 25, Wells discloses the surgical drill system of claim 18, wherein the telescoping member is a bar (i.e., since it may rectangular in shape, Col. 2, lines 28-31).
Regarding claim 26, Wells discloses the surgical drill system of claim 18, further comprising an arm (31, Figure 3) attached to the distal end of the telescoping member, wherein the arm extends downwardly and away in a distal direction from the distal end of the telescoping member, wherein the tissue protector is coupled to the arm (Figure 3).

Regarding claim 28, Wells discloses the surgical drill system of claim 26, further comprising a tab (32, Figure 1) attached to the arm, the tissue protector coupled to the tab.
Regarding claim 30, Wells discloses the surgical drill system of claim 18, wherein the tissue protector is formed with a hollow sleeve (36 and 37, Figure 1) that defines the interior passage.
Regarding claim 33, Wells discloses a surgical drill system (Figure 1) capable of drilling a bore in a bone, the surgical drill system comprising:
a handpiece (10 and 21, Figure 1) comprising a motor (13, Col. 2, line 2) and a chuck (14, Col. 2, line 2) coupled to said motor for releasably holding the drill bit to the motor so the drill bit can be rotated by the motor;
a telescoping rod (24, Figure 3) having a proximal end and a distal end opposite to the proximal end (Figure 3), the telescoping rod capable of being coupled to the handpiece such that the telescoping rod is slidable within the handpiece;
an arm (31, Figure 3) attached to the distal end of the telescoping rod, wherein the arm extends downwardly and away in a distal direction from the distal end of the telescoping rod (Figure 3);
a ring (34, Figure 2) attached to the arm, the ring is for being disposed about the drill bit;

a spring (29) biasing the telescoping rod in a distal direction relative to the motor; and


telescoping rod.
Regarding claim 38, Wells discloses a surgical drill system (Figure 1) for drilling a bore in a bone, the surgical drill system comprising:
a handpiece (10 and 21, Figure 1) comprising a motor (13, Col. 2, line 2), the handpiece is capable of holding the drill bit so the drill bit can be rotated by the motor; a telescoping rod (24, Figure 3) having a proximal end and a distal end opposite to the proximal end (Figure 3), the telescoping rod capable of being coupled to the handpiece such that the telescoping rod is slidable within the handpiece;
an arm (31, Figure 3) attached to the distal end of the telescoping rod, wherein the arm extends downwardly and away in a distal direction from the distal end of the telescoping rod (Figure 3);
a ring (34, Figure 2) attached to the arm, the ring is capable of being disposed about the 
drill bit; a spring (29, Figure 3) biasing the telescoping rod in a distal direction relative to the motor; and a depth gauge (26a, Col. 2, lines 47-51) capable of sensing linear movement of the telescoping rod.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21, 22, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over W.G. Wells (US Patent 3,397,600) in view of Baumgartner (US Patent Publication 2013/0307529).
Regarding claim 21, Wells discloses the surgical drill system of claim 18, but fails to disclose wherein the depth gauge comprises a digital caliper mounted to the handpiece to monitor movement of the telescoping member.
	However, Baumgartner teaches a digital depth gauge (15) mounted to a surgical drill (23, Figure 8) (paragraph 0027).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the invention of Wells with a digital depth gauge attached to a drill as taught by Baumgartner in order to digitally display the relative displacement of a drill bit (paragraph 0027).
Regarding claims 22 and 29, Wells discloses the surgical drill system of claim 18, but fails to disclose wherein the depth gauge is capable of sensing a position of the telescoping member and provide a numerical readout of a distance that corresponds to a measure of the length of the drill bit that is inserted into a bone bore.
However, Baumgartner teaches wherein the depth gauge (15) is capable of sensing a position of the telescoping member and provide a numerical readout of a distance that corresponds to a measure of the length of the drill bit that is inserted into a bone bore.(i.e. since display 17 is a LCD or LED digital display).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the invention of Wells with a depth gauge that provides 
Regarding claim 31, Wells discloses the surgical drill system of claim 18, but fails to disclose a sensor capable of sensing an operating parameter of the surgical drill system.
However, Baumgartner teaches a sensor (paragraph 23 explains the various types of sensors used with the device) capable of sensing an operating parameter of the surgical drill system.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the invention of Wells with a sensor as taught by Baumgartner in order to detect a change in the relative displacement of a drill bit (paragraph 0023).
Regarding claim 32, the modified Wells’ device of the surgical drill system of claim 31 discloses wherein the sensor is selected from the group consisting of a torque sensor (i.e. Sensor ID1101G, paragraph 0023 of Baumgartner).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775
/ZADE COLEY/Primary Examiner, Art Unit 3775